Citation Nr: 1747664	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-29 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a nerve damage disability, to include as secondary to a cervical spine disability and/or a lumbar spine disability.

4.  Entitlement to service connection for a knee injury.


REPRESENTATION

Appellant represented by:	T. Edmund Spinks, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 1981.

This appeal to the Board of Veterans' Appeal arises from rating decisions in December 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of background, the RO denied entitlement to service connection in December 2009 for a lumbar spine condition, a cervical spine condition, and a knee injury.  In January 2010, the RO denied entitlement to service connection for nerve damage, to include as secondary to a lumbar spine condition and a cervical spine condition.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing in November 2016.  A transcript of that hearing is of record.  The Veteran had previously testified at a Decision Review Officer (DRO) hearing at the RO in May 2013, and a transcript of that hearing is also of record.

The issues of entitlement to service connection for a lumbar spine disability, a cervical spine disability, and nerve damage, to include as secondary to the lumbar spine condition and the cervical spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the May 2013 hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a knee injury.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a knee injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In his May 2013 DRO hearing, the Veteran and his representative stated that the Veteran wished to withdraw his appeal for claim for his knee injury disability.  This intent was restated and confirmed at the November 2016 hearing with the undersigned VLJ. 

As a matter of law, however, a withdrawal of an appeal is effective when received.  See 38 C.F.R. § 20.204 (b)(3) (2016).  Thus there remain no allegations of errors of fact or law for appellate consideration with respect to these matters.  As the Board does not have jurisdiction to review this claim, it is therefore dismissed.


ORDER

The appeal concerning entitlement to service connection for a knee injury is dismissed.


REMAND

The Veteran claims lumbar spine, cervical spine, and nerve damage disabilities, the latter to include as secondary to the lumbar spine and/or cervical spine disabilities.  He further asserts that his disabilities derive from an in-service incident and injury where he fell on to his back.  Additionally, the Veteran has noted a pre-existing injury to his lower back/coccyx area incurred in rodeo riding that was asymptomatic at the time of service entrance.

The record indicates the Veteran had a pre-existing injury prior to service of a lower back/coccyx injury resulting from a rodeo incident.

Here, the Veteran was evaluated as previously noted, but the opinion from November 2009 did not discuss the possibility that the Veteran's claimed in-service incident leading to his claimed spine injuries aggravated a pre-existing injury.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service. The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. 38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  An additional opinion regarding the secondary service connection claims is needed and an additional examination is needed.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and associate them with the claims file.

2.  After the development above has been completed, schedule the Veteran for an appropriate VA examination to address the nature and etiology of the Veteran's cervical spine disability, lumbar spine disability, and nerve damage disability, to include as secondary to lumbar and cervical spine disabilities.  

Prior to examination, the examiner should review the entire electronic record in VBMS, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  The examiner should describe the nature and extent of each of the Veteran's claimed lumbar spine, cervical spine, and nerve damage disabilities.  

The examiner should then address the following inquiries: 

Lumbar spine:

Whether there is clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that any current lumber spine disorder pre-existed service and whether there is clear and unmistakable evidence that the disorder was not aggravated by service.

If it is determined that any lumbar spine disability did not clearly and unmistakably exist prior to service entrance, whether it is at least as likely as not (probability of 50 percent or greater) that any lumbar spine disability had its onset in service or is other related to service 


Cervical spine:

Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed cervical spine disability had its onset in service or is otherwise related to service. 

Nerve damage:

Whether is it at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed nerve damage disability had its onset in service or is otherwise related to active service. 

Whether is it at least as likely as not that any current nerve damage disability is caused or aggravated by the lumbar spine disability and/or the cervical spine disability?  If aggravation is found, to the extent feasible, the examiner should attempt to identify the baseline level of severity of the aggravated disorder before the onset of aggravation.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Clear and unmistakable evidence means evidence that is undebatable or that cannot be mistaken or misunderstood.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 
 
4.  After all the above development and medical inquiry has been completed, readjudicate the claims on appeal in light of all evidence of record.  If an issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


